Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cutting apparatus” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 & 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding the limitation “cutting apparatus” the disclosure fails to meet the requirements under 35 USC 112(f).
Claim element “cutting apparatus” (claims 12, 13) is a means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The disclosure repeats the term without adding whether there is a knife, blade, cutting wheel…etc.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 12, 13, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reijersen (EP 3 270 682) in view of and Viaud (US 2005/0091959). 
Reijersen discloses-
a reservoir 32 from which a wrapping material is supplied to an upper driven roller 8 forming a lower part of a wrapper inlet 15, a wrapping material being guided to a wrapper inlet from above a wrapper inlet; and
a wrapping material supply unit 3, 48 comprising a channel having sides, a channel being displaceable between a baling position (FIG. 3) and a wrapping position (FIG. 4), a wrapping material supply unit being displaceable about a pivot axis 9.1, 9.2 located above a wrapper inlet.
Reijersen does not disclose a wrapping material supply unit with substantially parallel sides. Viaud discloses a wrapping material supply unit comprising a channel 30 (para. 30) having substantially parallel sides. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Reijersen to include wrapping material supply unit comprising a channel 30 (para. 30) having substantially parallel sides, as taught by Viaud, such that “the supply of the wrapping web to the bale can be further improved, since a contact between the wrapping web and baling material and/or, in particular, moving components of the baler is counteracted.”
Claim(s) 7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reijersen and Viaud and further in view of Rosseel (US 2016/0113204) which discloses that spring-biased side 62 of a wrapping material supply unit channel 61, 62 is displaceable with respect to an opposing side 61 of a channel. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Reijersen to include one side of a channel movable and spring biased relative to the other side of a channel, as taught by Rosseel, thereby allowing wrapping material to pass in one direction towards a bale but not in the opposite direction.
Claim(s) 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reijersen in view of Viaud and further in view of Reijersen (emb. B FIG. 1).
Reijersen does not disclose a feed unit comprising a pair of rollers, one of which is a driven roller. Reijersen (emb. FIG. 1) discloses a feed unit that comprises a pair of rollers  driven roller 16, 17 (para. 93, 102), one of which is a driven roller 17, teaching that “it is possible to combine the invention with the pulling rollers 16, 17 and/or with the guiding sheet 33 and/or with the web feeding roller 36.” (Para. 102) Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Reijersen to include an upper driven roller, as taught by Reijersen (emb. B FIG. 1), were the variations are interchangeable as known to skilled artisans in the art of balers.
Allowable Subject Matter
Claims 4, 5, 6 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/            Primary Examiner, Art Unit 3652